Citation Nr: 9935008	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  96-37 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for headaches with 
post trauma head syndrome, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
nose fracture, with deviated left nasal septum, currently 
evaluated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from January 1978 to August 
1979.  This appeal arises from a January 1995 rating action 
in which the RO denied the claims now on appeal. 

In addition to the foregoing, the veteran appears to have 
raised claims in February 1995 and September 1995 statements, 
for an earlier effective date for the evaluations currently 
assigned the residuals of his nose fracture and headache 
disability.  These matters do not appear to have been 
adjudicated by the RO, and are not before the Board of 
Veterans' Appeals (Board) for appellate consideration at this 
time.  These issues are thus referred to the RO for 
appropriate action.


REMAND

The veteran and his representative contend that the residuals 
of his service-connected head injury and that of his service-
connected nose fracture are more severe than currently 
evaluated and warrant higher ratings.  

The evidence of record indicates that the RO scheduled the 
veteran to undergo VA examinations in July 1998, to determine 
the extent and nature of the disabilities at issue.  The 
veteran, however, failed to report for the examinations.  A 
computer generated report reveals that the veteran refused to 
report for the examinations because he stated that he was 
going to move to Washington, D.C., and that he wanted his 
medical records sent to the VAMC in Washington D.C.  The 
report further revealed that the veteran had not notified the 
RO of his new address in Washington, D.C.  In August 1998, 
the RO sent a letter to the veteran requesting him to inform 
them of his new address.  The veteran did not respond to the 
letter, although there is no indication in the claims folder 
that the letter was returned by the post office as 
undeliverable.

Pursuant to 38 C.F.R. § 3.655 (1999), when entitlement to a 
benefit cannot be established or confirmed without current VA 
examination, and a claimant, without good cause, fails to 
report for such examination scheduled in conjunction with his 
claim for an increased rating, the claim shall be denied.     

In the present case, it does not appear that the veteran has 
been advised of the consequences of his failure to report for 
examination under § 3.655.  In order to safeguard the 
veteran's due process rights in this regard, the RO should 
re-schedule the veteran for the examinations referred to 
above, and inform him of the possible consequences under 
38 C.F.R. § 3.655 (1999) if he fails to report for these 
examinations. 

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should again schedule the 
veteran for VA examinations of the 
residuals of his head injury headaches, 
and nose fracture.  The veteran should be 
notified of these examinations and 
informed that failing to report for 
either of them, without good cause, could 
result in a denial of his claims pursuant 
to 38 C.F.R. § 3.655 (1999).  

2.  If such examinations are ultimately 
conducted, it is requested that all 
special studies and tests be undertaken 
if found to be medically necessary.  The 
claims folder should be made available to 
the examiners prior to the examinations.

3.  If these examinations are ultimately 
not accomplished, the RO should make a 
determination for the record as to 
whether the veteran's claim for increased 
ratings should be denied under the 
provisions of 38 C.F.R. § 3.655 (1999).  
If that is the outcome, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC), that contains citation to 
§ 3.655.
4.  If these examinations are 
accomplished, the RO should again review 
the evidence and consider whether 
increased ratings are warranted for the 
veteran's service connected residuals of 
a nose fracture and residuals of a head 
injury.  If the decision(s) remain(s) 
adverse to the veteran, he and his 
representative should be provided with an 
SSOC that addresses the evidence added to 
the record since the June 1966 statement 
of the case.  After the appropriate time 
to respond has passed, the case should be 
returned to the Board for further review. 

No action is required of the appellant unless he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board  is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


